United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2827
                                   ___________

Kenneth Wayne Hinds,                    *
                                        *
                   Appellant,           * Appeal from the Untied States
                                        * District Court for the Western
      v.                                * District of Arkansas.
                                        *
United States of America,               *      [UNPUBLISHED]
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: January 21, 2003

                                  Filed: January 28, 2003
                                   ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

      In December 1989, we affirmed Kenneth Wayne Hinds's sentence after he
pleaded guilty to manufacturing methamphetamine and was sentenced to 235 months
imprisonment. See United States v. Evans, 891 F.2d 686 (8th Cir. 1989), cert. denied,
495 U.S. 931 (1990). Later, in May 2002, after filing multiple unsuccessful motions
for postconviction relief, Hinds brought a motion for resentencing under 18 U.S.C.
§ 3582, arguing a retroactive amendment to the Sentencing Guidelines prohibited
using certain admissions he made at his guilty-plea hearing as "stipulations" for the
purpose of determining his Guidelines range. The district court* denied the motion.

       On appeal, Hinds identifies Amendment 613 as the basis for his requested
relief. Contrary to Hinds's viewpoint, section 3582(c)(2) does not authorize the
requested relief because Amendment 613–even applied retroactively–would not have
lowered Hinds's sentencing range. Amendment 613 limited the use, in sentencing,
of stipulations that establish a more serious offense than the offense of conviction.
See U.S.S.G. § 1B1.2(a) (1989) ("in the case of conviction by a plea of guilty or nolo
contendere containing a stipulation that specifically establishes a more serious
offense than the offense of conviction, determine the offense guideline section in
Chapter Two most applicable to the stipulated offense"); U.S.S.G. App. C Supp.
Amendment 613 (2001) ("A factual statement or a stipulation contained in a plea
agreement . . . is a stipulation for purposes of [§ 1B1.2(a)] only if both the defendant
and the government explicitly agree that the factual statement or stipulation is a
stipulation for such purposes . . . ."). There was no stipulation in Hinds's case; rather,
the record shows the district court made its determinative sentencing findings over
Hinds's objection.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.

                                           -2-